Citation Nr: 1448931	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-48 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an effective date prior to November 9, 2004 for the grant of service connection for peripheral vestibular disorder with bilateral hearing loss, tinnitus, severe vertigo with status post mastoidectomy also claimed as skull bone loss and left facial paralysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1959 to February 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

A March 2005 RO rating decision granted service connection for left ear hearing loss.  The Veteran filed a notice of disagreement in April 2005, seeking increased disability compensation for the claimed disability.  The April 2005 notice of disagreement explained that the Veteran's disagreement featured his contention that the claimed disability involved more manifestations of ear-related disability than merely hearing loss, but also involved a complex set of related disabilities associated with the ear problem.  The RO subsequently granted service connection for the discussed complex set of disabilities as finally characterized in a March 2008 rating decision.  In the Board's view, this March 2008 grant of service connection was issued in the course of the appeal stemming from the March 2005 rating decision and April 2005 notice of disagreement (the RO characterized the grant as arising from new separate claims).  In May 2008, the Veteran filed a notice of disagreement with the March 2008 grant of service connection, seeking assignment of an earlier effective date; the Board views this as arising from the original appeal of the March 2005 rating decision because the appealed effective date had just been assigned in the course of that appeal.  The RO interpreted the May 2008 notice of disagreement as a new claim and issued an October 2008 rating decision, and the Veteran once again filed a notice of disagreement expressing his intention to seek an earlier effective date for the grant of service connection.  A statement of the case was issued in November 2009 and a substantive appeal was received in December 2009.

The Board remanded the case in August 2012.  As discussed in more detail below, the Board finds there was not substantial compliance with its remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A review of the Virtual VA paperless claims processing system reveals the Veteran's September 2014 appellate brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development.

The evidence of record documents, and RO grants of service connected disability benefits have accepted, a complicated pertinent medical history in this case.   

In October 2000, the RO denied entitlement to service connection for hearing loss.  

In March 2005, the RO found clear and unmistakable error (CUE) in the October 2000 denial and granted service connection for hearing loss of the left ear, effective September 10, 1999.

In an April 2005 Notice of Disagreement, the Veteran claimed that a 1961 in-service injury caused a severe trauma to his left ear and inner ear resulting in purulent drainage, constant tinnitus, vertigo, and hearing loss.  The Veteran stated these problems led to chronic otitis media with cholesteatoma, necessitating a left ear surgery in the 1990s; the surgery was complicated by a left facial palsy.  The Veteran reported that since the surgery he has experienced hearing loss, "bone skull loss," constant tinnitus, and vertigo.

In June 2006, the RO granted service connection for bilateral hearing loss effective June 6, 2005; granted service connection for peripheral vestibular disorder, status post mastoidectomy (also claimed as skull bone loss and vertigo) effective April 20, 2005; granted service connection for tinnitus effective April 25, 2005; granted service connection for otitis media effective April 20, 2005; and granted service connection for left Bell's palsy, status post mastoidectomy effective June 6, 2005.
In March 2008, the RO issued a rating decision recharacterizing the Veteran's set of service-connected disabilities as a single complex disability pathology.  The RO granted service-connection for this disability set and assigned a 100 percent rating effective from November 9, 2004.  The newly characterized single complex disability was termed: "peripheral vestibular disorder with bilateral hearing loss, tinnitus, severe vertigo with status post mastoidectomy also claimed as skull bone loss and left facial paralysis."  The March 2008 RO rating decision explains that the recharacterization of the grant of service connection is based upon a finding that the residuals of vertigo, tinnitus, and hearing loss with the development of cholesteotoma was a result of military service and injury from an in-service explosion. 

As the Board interprets the Veteran's contentions, he essentially argues that the September 1999 claim (despite being characterized as a claim of entitlement to service connection for hearing loss) should be reasonably understood to be a claim of entitlement to service connection for the residuals of the significant in-service injury to his left ear, particularly when considered in the context of the available information concerning the complete nature of the pathology affecting the left ear that has been developed in connection with this appeal.  The Board notes that when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that [VA] obtains in support of that claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) .

As the Board interprets the Veteran's contentions, he argues that the finding of CUE in the October 2000 denial of service connection for hearing loss resulted in the Veteran's September 10, 1999 claim remaining pending at the time of the March 2005 RO decision.  The Board notes that the April 2005 notice of disagreement clearly contends that the in-service left ear injury involved more complex residuals than merely hearing loss, and seeks disability compensation reflecting the broader set of residuals.  Thus, the Veteran argues that the grant of service connection for the full array of disabilities associated with his vestibular disorder should be effective from the date of the original September 10, 1999 claim for hearing loss.  See Appellant's Brief, May 2012.
In August 2012, the Board found that before making a determination on the issue of an earlier effective date, it was essential to determine when the Veteran's complex peripheral vestibular disorder was first manifested.  

Pursuant to the Board's August 2012 remand, the Veteran was afforded a VA ear examination.  The examiner was directed to "make a clear determination" as to whether the Veteran's current chronic service-connected peripheral vestibular disorder was manifested as of September 10, 1999.  The examiner found the Veteran had only been diagnosed with Meniere's syndrome and chronic suppurative otitis media, not peripheral vestibular disorder and therefore, did not provide an onset date for the peripheral vestibular disorder.  This finding was made despite the fact that the Veteran is service-connected for peripheral vestibular disorder as of November 9, 2004.  The Board also requested that the examiner state the earliest date the disabilities associated with the Veteran's vestibular disorder had their onset.  The examiner provided the onset dates of the Veteran's left ear hearing loss, tinnitus, vertigo and left facial paralysis, but provided no supporting rationale for these dates.  Additionally, the VA examiner failed to provide an onset date for the Veteran's right ear hearing loss.  The examiner stated that she was unable to find the Veteran's audiograms; however, the Veteran's prior audiograms were clearly of record at the time of the August 2012 VA examination.  See Veteran's Service Treatment Records, November 1963 Audiogram and April 1964 Audiogram; see also New Orleans VA Medical Center (VAMC), ENT Consult Note, November 2004 ("AD: Normal hearing from 250-4000Hz; mild to severe loss noted 6000-8000Hz"); see also VA Audiological Examinations, February 2005 and June 2006.
 
Thus, a remand is required in order to obtain clarification from the August 2012 VA examiner, in compliance with the Board's August 2012 remand.  See Stegall, 11 Vet. App. at 270-71.  Specifically, the VA examiner should clearly and precisely state the onset date of the Veteran's right ear hearing loss and opine whether the Veteran's current chronic service-connected peripheral vestibular disorder was manifested as of September 10, 1999.



Accordingly, the case is REMANDED for the following action:

1. The RO should return the claims folder to the VA 
examiner who examined the Veteran in August 2012, if available, for an addendum medical opinion (if that examiner is unavailable, a medical professional with appropriate expertise).  The claims file and a copy of this remand should be made available to the examiner.

The examiner should respond to the following:

a)  Opine as to the earliest date upon which the Veteran had onset of hearing loss of the right ear for VA purposes.  Please identify whether right ear hearing loss is found to have been present as of September 10, 1999 and, if not present at that time, identify the earliest date upon which it is shown to have manifested.  See e.g., Veteran's Service Treatment Records, November 1963 Audiogram and April 1964 Audiogram; New Orleans VA Medical Center (VAMC), ENT Consult Note, November 2004 ("AD: Normal hearing from 250-4000Hz; mild to severe loss noted 6000-8000Hz"); VA Audiological Examinations, February 2005 and June 2006.

b)  Provide supporting rationale for the August 2012 finding that the Veteran's left ear hearing loss onset date was 1961, tinnitus onset date was 1961, vertigo onset date was January 1994 and left facial paralysis onset date was January 1964.

c)  Had the Veteran's current chronic service-connected peripheral vestibular disorder manifested as of September 10, 1999?  

In answering this question, please opine as to whether the Veteran had onset of symptom manifestations sufficient to establish a diagnosis of chronic peripheral vestibular disorder, characterized as peripheral vestibular disorder with bilateral hearing loss, tinnitus, severe vertigo with status post mastoidectomy also claimed as skull bone loss and left facial paralysis, as of September 10, 1999.

 d) If the current chronic service-connected peripheral vestibular disorder is not shown to have manifested by September 10, 1999, when is the earliest date upon which there was onset of symptom manifestations sufficient to establish a diagnosis of the service-connected condition? 

A complete and detailed rationale should be given for all opinions and conclusions expressed and should reflect consideration of all medical and lay evidence in the record.  

2. Then, readjudicate the issue on appeal.  If the benefit 
remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



